Exhibit 10.1 CONSULTING AGREEMENT This Consulting Agreement (the “Agreement”), dated as of October 1, 2015, is by and between Presbia PLC, an Irish incorporated public limited company (the “Company”), and Zohar Loshitzer (the “Consultant”). W I T N E S S E T H: WHEREAS, the Company desires to retain the Consultant to provide certain business consulting services to the Company pursuant to the terms set forth in this Agreement; and WHEREAS, the Consultant is willing to provide such services on the terms set forth in this Agreement.
